Citation Nr: 0937290	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
disability.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1967 to 
May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in November 2004 and before the undersigned 
Veterans Law Judge at a hearing in August 2007.  Transcripts 
of both hearings are of record.

The case was remanded by the Board in October 2007 for 
additional development.


FINDINGS OF FACT

1.  By a February 1972 rating decision, the RO denied service 
connection for a right ankle disability; the Veteran did not 
appeal.

2.  The evidence related to the Veteran's right ankle 
disability received since the February 1972 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for a right ankle 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.1103 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the Veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in October 2003, October 2004, and October 2007, 
including specifically the requirement that new and material 
evidence be received in order to reopen a claim.  He was also 
instructed on what was required to substantiate the 
underlying claim.  The RO also solicited from the Veteran any 
information about medical records that might be obtained and 
fulfilled its duty to assist by obtaining or searching for 
treatment or evaluation reports.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The Veteran was denied service connection for a right ankle 
disability in February 1972.  Notice of the denial was sent 
to the Veteran on February 28, 1972.  The claim was denied 
because the evidence of record did not show that a pre-
existing ankle disability was aggravated by his military 
service.  The Veteran did not appeal that decision.  He 
applied to have his claim reopened in correspondence received 
in September 2003.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the February 
1972 rating decision consisted of the Veteran's service 
treatment records (STRs) through the end of his period of 
active duty ending in May 1967, including records from a 
Medical Evaluation Board (MEB).  The MEB found the Veteran 
physically disqualified for enlistment and recommended that 
he be discharged from service.  The Veteran reported a 
history of rheumatic fever at age 10, with residual deformity 
of the right Achilles tendon.  He was found to have an 
acquired deformity, limitation of dorsiflexion, right ankle, 
secondary to shortening of the Achilles tendon.  This was 
noted just a few days after the Veteran entered active duty 
service.  The MEB found that further duty might aggravate the 
condition.

The relevant evidence received since the February 1972 denial 
consists of private medical records, VA treatment records, a 
VA examination in June 2006, and the Veteran's testimony at 
his hearings.  The Veteran's medical records show several 
diagnoses of a right ankle disability; however, none of them 
indicate whether the Veteran's disability was the result of 
his military service aggravating a pre-existing condition.  
At the VA examination, the Veteran was diagnosed with equinus 
deformity of the right ankle and the examiner opined that 
there was no evidence of any aggravation of that preexisting 
condition related to service.  The examiner reviewed the 
claims file and examined the Veteran.  At his hearings, the 
Veteran testified about his disability pre-existing service 
and that his active service aggravated his disability.  He 
specifically testified that wearing military boots caused 
cramping, which he had not experienced prior to service.  

Having reviewed all of the evidence received since the 
February 1972 denial of service connection, the Board finds 
that there is new evidence that was not previously of record, 
but that none of it tends to show that the Veteran's right 
ankle disability is related to his military service, 
including his pre-existing disability being aggravated by his 
service.  The Veteran has been shown to have a right ankle 
disability, but such information does not resolve the 
question of whether his pre-existing right ankle disability 
was aggravated by service.  The Board acknowledges the 
Veteran's testimony that his service aggravated his 
disability, but the Veteran is not competent to provide 
medical opinion evidence.  The examiner opined that the 
Veteran's pre-existing right ankle disability was not 
aggravated by military service.  None of the new evidence 
provides any nexus between the Veteran's current right ankle 
disability and his military service.  The new evidence does 
not tend to support his claim any differently than the 
evidence previously of record.  Thus, the new evidence is not 
material because it does not, by itself or when considered 
with previous evidence of record, raise a reasonable 
possibility of substantiating the underlying claim.  New and 
material evidence has not been received.  

The Board acknowledges the Veteran's belief that his current 
right ankle disability is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own lay assertions as to the 
etiology of his right ankle disability have no probative 
value and, therefore, are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for a right ankle 
disability, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


